Exhibit 10.2.1

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

                This First Amendment to the Employment Agreement is made and
entered into as of the 4th day of January, 2008 by and between Emergency Medical
Services Corporation (the “Company”), and Don S. Harvey (the “Executive”).  For
purposes of this Amendment, the Company shall also include Emergency Medical
Services, L.P.

 

RECITALS

 

A.            The Company and the Executive previously entered into that certain
agreement made as of February 10, 2005 (the “Employment Agreement”).

 

B.            The Company and the Executive desire to amend certain provisions
of the Employment Agreement on the terms described herein.

 

                NOW, THEREFORE, in consideration of the above premises and the
following mutual covenants and conditions, the parties agree as follows:

 

                1.             Article 2 of the Employment Agreement is amended
to read as follows:

 

                                Unless earlier terminated pursuant to Article 6
hereof, the Executive’s employment hereunder shall continue in effect until
February 15, 2010, at which time the Executive’s employment with the Company
shall terminate.  Upon a termination of the Executive’s employment pursuant to
this Article 2, the Company shall have no further payment obligations to the
Executive hereunder for severance or otherwise (except for accrued Base Salary
and accrued paid time off through the date of the Executive’s termination).

 

                2.             Article 3 of the Employment Agreement is amended
to add the following at the end thereof:

 

                                Effective January 7, 2008, the Executive resigns
as President and Chief Operating Officer of the Company and from all other
positions he holds as an officer and/or director of the Company and any of its
subsidiaries and affiliates.  Effective January 7, 2008, the Executive shall be
employed as the Company’s Chief of Special Projects (“CSP”), shall report to the
Company’s Chairman and Chief Executive Officer (the “CEO”), and shall serve in
such capacity, performing those duties assigned by the CEO that are consistent
with the position of CSP.

 

                3.             Article 4(a) of the Agreement is amended to add
the following at the end thereof:

 

                                Effective January 7, 2008, the Executive’s Base
Salary for his services shall be at the annualized rate of $512,000 and shall
continue at such annualized rate through the end of the term of his employment.

 

--------------------------------------------------------------------------------


 

                4.             Article 4(b) of the Employment Agreement is
deleted in its entirety and the Executive shall no longer be eligible to
participate in a short-term incentive plan; provided however, that this
Amendment shall not affect payment, if any, to Executive under the Company’s
2007 incentive plan .

 

                5.             Article 4(c) of the Employment Agreement is
amended to include a new Article 4(c)(iv) with respect to the Harvey Options and
the Executive’s co-investment securities.  These provisions shall also serve to
amend the terms of that certain Equity Option Agreement dated February 10, 2005
executed by and between the Company and the Executive (the “Option Agreement”),
as follows:

 

(iv)  The vesting of Shares subject to the Harvey Options described in
Article 4(c)(ii)(I) of the Employment Agreement and in paragraph 4(a)(i) of the
Option Agreement (such Shares to be referred to herein as the “Time Vesting
Option Shares”) shall be accelerated such that 138,954 of such Shares shall be
fully vested and exercisable effective January 7, 2008.  The remaining 46,317 of
the Time Vesting Option Shares shall be forfeited effective January 7, 2008. 
The 138,954 Time Vesting Option Shares which remain outstanding shall otherwise
continue to be exercisable in accordance with and subject to the terms of the
Option Agreement and the Company’s Equity Option Plan (the “Plan”); provided,
however, that neither the (i) Time Vesting Option Shares, (ii) the Shares
subject to the Harvey Options as described in Article 4(c)(ii)(II) of this
Employment Agreement and in paragraph 4(a)(ii) (the “Performance Vesting Option
Shares”) of the Option Agreement; nor (iii) the co-investment securities (the
“Co-Invest Shares”) acquired by the Executive (as described in Article 4(c) of
this Employment Agreement) shall be subject to the transfer restrictions
contained in the Equityholders Agreement (as such term is defined in the Option
Agreement).  The foregoing notwithstanding, the Executive agrees that he may not
sell or transfer any of his Co-Invest and Time Vesting Option Shares prior to
the Company’s first financial earnings call (related to its 2007 results) of
2008 (the “Earnings Call”).  Following the Earnings Call, the Executive may sell
or transfer any or all of his Time Vesting Option Shares and up to 37,500 of his
Co-Invest Shares at anytime, and beginning one week after the Earnings Call, the
Executive may sell or transfer up to three thousand (3,000) additional Co-Invest
Shares per week until all such Shares are sold or transferred.  The amount of
such Co-Invest Shares available to be sold or transferred per week shall be
determined on a cumulative basis such that if the Executive does not sell or
transfer such Shares during any weekly period, the Shares not sold or
transferred may thereafter be sold or transferred in a subsequent week.  The
Performance Vesting Option Shares shall continue to vest and become exercisable
in accordance with the terms of the Option Agreement and the Employment
Agreement. .

 

2

--------------------------------------------------------------------------------


 

                6.             Article 5 of the Employment Agreement is amended
to provide that, effective January 7, 2008, the Executive shall only be entitled
to the benefits described in Articles 5(b) and 5(d) thereof and he shall no
longer be entitled to any of the other benefits described in Article 5.  The
Executive expressly acknowledges and agrees that he shall cease to accrue any
additional vacation or paid time off on and after January 7, 2008, but the
vacation or paid time off accrued prior to January 7, 2008 shall be unaffected
by the Amendment.

 

                7.             Article 6(a) of the Employment Agreement is
hereby amended by deleting subparagraphs (iii) and (iv) thereof.

 

                8.             Article 7 of the Employment Agreement is hereby
amended to delete Article 7(a) thereof.

 

                9.             Article 8(a) of the Employment Agreement is
amended to read as follows:

 

(a)  The Executive, throughout the term of his employment, shall devote such
time and attention to the business and affairs of the Company as is necessary to
carry out his duties as CSP.  Executive shall not, without the approval of the
CEO, become an employee of any other company or firm which is a commercial
venture. It is understood and agreed that Executive may provide outside
consulting services to a third party as an independent contractor as long as
such consulting services are not inconsistent with the Executive’s duties and
obligations hereunder.

 

                Except as amended herein, all other provisions of the Employment
Agreement shall continue in effect and shall be unaffected hereby.

 

                IN WITNESS WHEREOF, the parties have set their signatures on the
date first written above.

 

                Emergency Medical Services Corporation

 

By:

 /s/ William A. Sanger

 

 

 

 

 

 

Its:

Chairman

 

 /s/ Don S. Harvey

 

 

 

Don S. Harvey

 

 

 

 

 

 

3

--------------------------------------------------------------------------------